DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.        In an amendment dated, July 26, 2022, claims 1, 3, and 9 are amended and claim 2 has been canceled. Currently claims 1, 3-9 are pending.

Response to Arguments
3.        Applicant's arguments filed July 26, 2022,  have been fully considered but they are not persuasive. 
        In the remarks filed on July 26, 2022 applicant arguers prior art of record fails to disclose new limitation of independent claims 1 and 9. The office respectfully disagrees.  Prior art Goldsmith et al discloses first area having a first portion where the first handwritten input is accepted (i.e. portion(s) of the screen where the user input “A”) and a second portion where the image corresponding to the second handwritten input is displayed (i.e. portion(s) of the screen where the user input “M”) and second area having different portions wherein first image is displayed (i.e. “A”) and another portion wherein the second handwritten input is accepted as the user perform second input (see fig 2 wherein first image A is displayed on one portion and second handwritten input (“B”) is accepted. Therefor prior art of record discloses claimed limitation as filed. 

Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.         Claims 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al (PG Pub NO 2015/0193141) in view of Fuyuno et al (PG Pub NO 2011/0102354).

As in claim 1, Goldsmith et al discloses a display method comprising: 
accepting a first handwritten input to a display surface; determining a first area including a position on the display surface where the first handwritten input is made; displaying a first image corresponding to the first handwritten input in the first area; (Fig 1, 5-8 and Par 0002, 0043-0044) discloses first handwritten input to a display surface (i.e. input letter A) at a first area (150) and displaying a first image corresponding to the first handwritten input in the first area (i.e. Fig 1 stage 110 displaying first image at 150 area)
 displaying a second image, in a second area on the display surface; (Fig 1 stage 110) discloses displaying second image of the first image (“A”) in a second area (140) on the display surface of device (100)
accepting a second handwritten input in the second area; and displaying an image corresponding to the second handwritten input as a part of the first image, at a position in the first area corresponding to a position in the second area where the second handwritten input is made, (Fig 1 stage 115 and Par 0045-0046) discloses second handwritten input (i.e. “B”) in another (i.e. second) area displaying an image corresponding to the second handwritten input as a part of the first image where the second handwritten input is made
wherein the first area is a continuous area having a first portion where the first handwritten input is accepted and a second portion where the image corresponding to the second handwritten input is displayed, the second area is a continuous area having a third portion where the first image is displayed and a fourth portion where the second handwritten input is accepted, (Goldsmith et al, Fig 1 ) discloses first and second area having portions wherein handwritten input is accepted and displayed.
and the first area and the second area do not overlap each other. (Goldsmith et al, Fig 1) discloses second area at a position that does not overlap the first area on the display surface
but fails to disclose displaying a second image formed by enlarging the first image with a predetermined enlargement ratio and displaying an image corresponding to the second input in a size reduced with a reduction ratio that is a reciprocal of the predetermined enlargement ratio. However Fuyuno et al (Fig 3, 4, 7, 10, 14 &15 and Par 0003) discloses [This display system is capable of displaying on the second display part a part of display data displayed on the first display part in an enlarged manner based on the relative position of the second display part with respect to the first display part.] [0037] Furthermore, in the above information processing device, the display control means displays the data having the same contents as the data within the selected area on the other display part in an enlarged manner compared with the display state on the one display part and [0040] Furthermore, in the above information processing device, when the data having the same contents as the data within the selected area contain character data, the display control means displays the character data in a size different from the display size on the one display part. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Goldsmith et al with the teaching of Fuyuno et al wherein first input content of display screen displayed in the first area can be resized and displayed in a second area of display screen based on user’s selection in order to provide the user with a device that can be customized to each user’s need and wants (i.e. user-friendly device). 

As in claim 3, Goldsmith et al in view of Fuyuno et al disclose the display method according to claim 1, wherein the display surface is a rectangle having a long side and a short side, in determining the first area, the first area is arranged on one side along the long side of the display surface, and in determining the second area, the second area is arranged on the other side along the long side of the display surface. (Goldsmith et al, Fig 1-5) discloses display surface is a rectangle having a long side and a short side wherein the first area is arranged on one side along the long side of the display surface, and the second area is arranged on the other side along the long side of the display surface.

As in claim 4, Goldsmith et al in view of Fuyuno et al disclose the display method according to claim 1, wherein the second area includes a display area where the second image is displayed, and a blank area and the blank area has a larger area than the display area. (Goldsmith et al, Fig 1-5, 7-10) discloses the second area includes a display area where the second image (“A”) is displayed, and a blank area next to where item “A” is displayed that is larger than the area the letter is displayed.

As in claim 5, Goldsmith et al in view of Fuyuno et al disclose the display method according to claim 1, wherein the accepting the first handwritten input includes accepting the first handwritten input in the first area during a period when the second image is displayed in the second area. (Goldsmith et al, Fig 1 stage 110, Fig 2 stage 205 and Fig 4) discloses accepting the first handwritten input in the first area during a period when the second image is displayed in the second area

As in claim 6, Goldsmith et al in view of Fuyuno et al disclose the display method according to claim 1, wherein the displaying the second image in the second area includes displaying the second image in the second area when the first handwritten input includes touch operations performed a predetermined number of times or more in a range having a predetermined area on the display surface. (Goldsmith et al, Fig 1-5, 7-10 and 12-19) discloses performing touch operation as the user input first handwritten input as the second image in the second area is being displayed

As in claim 7, Goldsmith et al in view of Fuyuno et al disclose the display method according to claim 1, further comprising: moving a position of the second area on the display surface according to a position on the display surface where the first handwritten input is made. (Goldsmith et al, Fig 1-5, 7-10 and 12-19)

As in claim 8, Goldsmith et al in view of Fuyuno et al disclose the display method according to claim 1, further comprising: displaying a first area image representing an outer edge of the first area on the display surface; and displaying a second area image representing an outer edge of the second area on the display surface. (Goldsmith et al, Fig 1-5, 7-10 and 12-19) and (Fuyuno et al, Fig 3, 7) discloses displaying an area image representing an outer edge of the area on the display surface

As in claim 9, Goldsmith et al discloses a display device comprising: 
a display displaying an image on a display surface; (Fig 1 item mobile device 100)
a detector detecting a position of a handwritten input to the display surface; (Fig 1, 22, 23 and Par 0043) discloses user interface for entering characters using handwriting recognition on a mobile device such as a smart phone
 and at least one processor controlling the image displayed on the display surface, based on a result of detection by the detector, (Fig 23 item 2305) discloses least one processor
the at least one processor (2305) executing:
 accepting a first handwritten input to the display surface, based on a result of detection by the detector; determining a first area including a position on the display surface where the first handwritten input is made; displaying a first image corresponding to the first handwritten input in the first area; displaying a second image in a second area on the display surface; (Fig 1, 5-8 and Par 0002, 0043-0044) discloses first handwritten input to a display surface (i.e. input letter A) at a first area (150) and displaying a first image corresponding to the first handwritten input in the first area (i.e. Fig 1 stage 110 displaying first image at 150 area)
accepting a second handwritten input in the second area, according to a result of detection by the detector; and displaying an image corresponding to the second handwritten input as a part of the first image, at a position in the first area corresponding to a position in the second area where the second handwritten input is made, (Fig 1 stage 115 and Par 0045-0046) discloses second handwritten input (i.e. “B”) in another (i.e. second) area displaying an image corresponding to the second handwritten input as a part of the first image where the second handwritten input is made
wherein the first area is a continuous area having a first portion where the first handwritten input is accepted and a second portion where the image corresponding to the second handwritten input is displayed, the second area is a continuous area having a third portion where the first image is displayed and a fourth portion where the second handwritten input is accepted, (Goldsmith et al, Fig 1 ) discloses first and second area having portions wherein handwritten input is accepted and displayed.
 and the first area and the second area do not overlap each other. (Goldsmith et al, Fig 1) discloses second area at a position that does not overlap the first area on the display surface
but fails to disclose displaying a second image formed by enlarging the first image with a predetermined enlargement ratio and displaying an image corresponding to the second input in a size reduced with a reduction ratio that is a reciprocal of the predetermined enlargement ratio. However Fuyuno et al (Fig 3, 4, 7, 10, 14 &15 and Par 0003) discloses [This display system is capable of displaying on the second display part a part of display data displayed on the first display part in an enlarged manner based on the relative position of the second display part with respect to the first display part.] [0037] Furthermore, in the above information processing device, the display control means displays the data having the same contents as the data within the selected area on the other display part in an enlarged manner compared with the display state on the one display part and [0040] Furthermore, in the above information processing device, when the data having the same contents as the data within the selected area contain character data, the display control means displays the character data in a size different from the display size on the one display part. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Goldsmith et al with the teaching of Fuyuno et al wherein first input content of display screen displayed in the first area can be resized and displayed in a second area of display screen based on user’s selection in order to provide the user with a device that can be customized to each user’s need and wants (i.e. user-friendly device). 

Conclusion

7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                08/25/2022